Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2021 has been entered.

Applicants’ arguments by claim amendments have been fully considered and they are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claims 1-25, filed June 01, 2021, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20, and 23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderholm et al. (Anderholm hereafter, US 2005/0183143 A1) in view of Brill et al. (Brill hereafter, U.S. Patent Application Publication 2015/0348083, previously cited in the Office Action mailed January 06, 2019).
Claim 1, Anderholm discloses a computer automated system comprising: 
a processing unit ([0012], e.g. processor); 
a memory element coupled to the processing unit ([0039], e.g. computer memory); 
a means for communicating over a network ([0012], e.g. network interface); 
encoded instructions stored in the memory element ([0012], e.g. storage medium), which when implemented by the processing unit, configure the computer automated system to: 
in real time ([0095], e.g. conduct real-time monitoring of various network resource sensors), aggregate device data via an embedded data collection stack from a plurality of device classes connected to the network ([0023], e.g. Data may also be aggregated across multiple users, [0034], e.g. a report may also aggregate information with respect to classes of users, devices or software applications, [0051], e.g. the output is aggregated amongst a plurality of users, devices or applications, [0098], e.g. a graphical user interface illustrating daily computer and user usage, as well as aggregate productivity across all computers within a network); wherein the aggregation of device data further comprises aggregation of device behavior data ([0106], e.g. behavior analytics may utilize passive information feeds from a plurality of existing endpoints (for example, including but not limited to user activity on a network, network performance, or device behavior) to generate security solutions), device usage data 9{0094], e.g. Behavioral analysis engine 819 may batch process and aggregate overall usage logs, access logs, Kerberos session data, or data collected through the use of other network monitoring tools commonly used in the art such as BRO or SURICATA. The aggregated data may then be used to generate a behavioral baseline for each group established by grouping engine 813. Behavioral analysis engine 819 may use graph stack service 145 and DCG module 155 to convert and analyze the data in 
add meta-data and derived data to aggregated device data from each of the plurality of device classes ([0058], e.g. metadata derived from the output, and [0100], e.g. collect metadata on received requests 3401, such as (for example, including but not limited to) username, timestamp, location, device ID, or success/failure of each request); 
analyze the aggregated device data based on a correlated event or events and a correlated condition or conditions across the plurality of device classes ([0113], e.g. This data is then enhanced 1602 with a CPG (as described above in FIG. 13) to correlate events with actual infrastructure elements, such as servers or accounts. When an event (for example, an attempted attack against a vulnerable system or resource) occurs 1603, the event is logged in the time-series data 1604, and compared against the CPG 1605 to determine the impact);  
and determine a device behavior ([0126], e.g. The system can send a message notifying that there is a need to archive or remove data) based on the analyzed aggregated; wherein the determined device behavior comprises determining a need for an item or items comprising at least one of a service, a product, and an upgrade of hardware or software components ([0106], e.g. behavior analytics may utilize passive information feeds from a plurality of existing endpoints (for example, including but not limited to user activity on a network, network performance, or device behavior…The suggested behaviors may then be automatically implemented 1006 as needed); 
However, Anderholm does not disclose normalize the device data aggregated from the plurality of device classes…determine a provider from a plurality of providers based on the determined device behavior; and initiate a need fulfillment transaction between the device and the provider.  Brill discloses normalize the device data aggregated from the plurality of device classes (Brill et al. [0169], the data normalization platform 118 may normalize data obtained from the user and stored in the user profile 
Brill discloses an improvement to the user in comparison to the presently selected offering, and presenting the alternative offering to the user if the alternative offering presents an improvement. Presenting may be done in a statement. The statement may be an online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, and the like. The financial transaction may be presented in a bill for payment in an online bill pay area. The improvement may be related to at least one of a cost, a coverage, a quality, and a rating ([0024]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Brill to improve the method of Anderholm.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Anderholm with the teachings of Brill for improvement may be related to at least one of a cost, a coverage, a quality, and a rating.
Claim 2, Anderholm in view of Brill discloses heuristically form an association or associations of devices based on at least one of their determined needs, their determined providers and their determined location (Anderholm, [0126], e.g. The system can send a message notifying that there is a need to archive or remove data, and [0160], e.g. identify the location from which a computer or other usage device is accessed)

determine the device need based on a pre-defined threshold being met or via heuristic machine learning (Brill et al. [0225], e.g. the selection of a threshold level may vary depending on type of meta data such as merchant, location, and the like; the appropriate level for the threshold may be set or adjusted using machine learning techniques such as k-nearest neighbor, any generalized linear and non-linear regression techniques, SVM, and the like).

Claim 4, Anderholm in view of Brill discloses that the system is configured to: fulfill the need fulfillment transaction via a pre-designated administrator (Brill et al. [0282], Figs. 33-44 illustrate embodiment windows for a bank dashboard, including a welcome-login window, an administration tab (e.g. with administration settings, reward controls, user interface settings, payment controls), a financial institution tab (e.g. with pending registrations, active registrations, denied registrations), a reporting tab (e.g. with prepaid reward purchases report in FIG. 40, Coupon Reward Purchases report in FIG. 41, Bill Analyzer Metrics in FIG. 42, revenue, active rates, performance graphics, key statistics, campaign performance), a customer service tab (e.g. with user lookup, contacting customer service)).
Claim 5, Anderholm in view of Brill discloses the system is configured to:
based on the determined device need, initiate via the network, a search for a single or plurality of providers connected to the network (the system may be a search engine that may compare a plurality of product and service options according to the needs of the users, Brill et al. [0202]);
select the single or plurality of providers based on at least one of a category, a preference, a geography, and a context (Brill et al. [0165], e.g. the user may then be given the option to select an alternative service offering based on the recommendation by the decision engine 108); and
initiate and complete the need fulfillment transaction between the user and the provider (Brill et al. [0170], e.g. a canonical model for the user data may be defined manually; an agent, or data engine, may be defined or taught so it knows how to map data from a given source into the canonical model; the data engine may be automated from then on). 
Claim 6, Anderholm in view of Brill discloses the said plurality of device classes comprise a single or plurality of proxy devices, legacy protocols, devices, applications, machines, and sensors (Anderholm, [0095], e.g. conduct real-time monitoring of various network resource sensors), across 
Claim 8 Anderholm in view of Brill discloses normalizing the data aggregated from the plurality of device classes comprises, via a  plurality of extensible connectors: extracting at least one of log file data, SNMP data and HTTP data from each of the plurality of connected devices; and extracting data model parameters mapped to variables in device models (Anderholm, [0039], e.g. usage data is collected from a keyboard, a mouse, an intellipoint, a trackball, a cursor pointing facility, a screen, a screen buffer, a processor, a software buffer, a mechanical sensor, an electrical sensor, an other sensor, a disk drive, a port, a removable a storage media, a network interface, a touchpad, a digitizing a tablet, a touchscreen, a joystick, a light pen, a voice recognition facility, a biometric facility, a global positioning system, a satellite means, a measurement device, and/or volatile or non-volatile computer memory, and [0046], e.g. the data processing consists of extraction of the usage data).  
Claim 9, Anderholm in view of Brill discloses wherein the system is configured to: display device data as at least one of a graph, a chart, and a table wherein the said graph, chart and table are configured to show data relevant to each data source class (Anderholm, [0060], e.g. presenting a summary of the events in a graphical-format report, wherein a viewer of the report may select the organization of Methods and systems disclosed herein may include managing productivity of individuals operating within a business enterprise and may include detecting at periodic intervals events that correspond to user interactions with computers connected to a network of the enterprise; storing such events in a data facility; organizing the events by user, by computer and by event type; and presenting a summary of the 
Claim 10, Anderholm in view of Brill discloses computer system is further configured to: analyze the aggregated, normalized device data via a single or plurality of Device Internet of Things (IOT) stacks and gateways; based on the analysis, implement a single or plurality of decisions, in real-time, in a return path, on a single or plurality of machines, sensors, devices or applications; and implementing the single or plurality of decisions in the return path or closed loop comprises contextual real-time matching between a device class with a single or plurality of providers according to the determined device need (Anderholm, Figure 4, [0039], e.g. usage data is collected from a keyboard, a mouse, an intellipoint, a trackball, a cursor pointing facility, a screen, a screen buffer, a processor, a software buffer, a mechanical sensor, an electrical sensor, an other sensor, a disk drive, a port, a removable a storage media, a network interface, a touchpad, a digitizing a tablet, a touchscreen, a joystick, a light pen, a voice recognition facility, a biometric facility, a global positioning system, a satellite means, a measurement device, and/or volatile or non-volatile computer memory). 
Claims 11-16, 18-20, and 23-25, Anderholm in view of Brill discloses a computer system and mobile wireless device (Anderholm, [0046], e.g. user device may be a computer, a computer workstation, a computer server, a direct attached storage device, a network attached storage device, a storage area network device, a dongle device, a cellular telephone, an instant messenger device, an SMS device, a paging device, an electronic mail device, a wireless device, and/or a personal organizer device) as cited above.
Claim 7 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderholm et al. (Anderholm hereafter, US 2005/0183143 A1) in view of Brill et al. (Brill hereafter, U.S. Patent Application Publication 2015/0348083) as applied to claims 1-6, 8-16, 18-20, and 23-25 above.
Claims 7 and 17, Anderholm in view of Brill discloses the claimed invention except for the limitation of abstract the plurality of device classes, wherein the device classes comprise a single-or plurality of CT scanners, medical MRIs, printers, and UPS systems.  It is noted that Anderholm in view of 
CONCLUSION
Claims 21 and 22 are allowed because the limitation of “wherein the normalizing comprises: generating an abstract device data model for the plurality of device classes; extracting device data model parameters via the generated abstract device data model; polling the extracted device data model parameters for each device class type; adding metadata and derived data to the extracted device data model parameter” is free of any prior art.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152